Citation Nr: 0938567	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a fracture of the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  


FINDINGS OF FACT

1.  Service connection for residuals of a fracture of the 
right hand was denied in an unappealed July 1981 rating 
decision.

2.  The evidence received since the July 1981 rating 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of service connection for residuals 
of a fracture of the right hand.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for residuals of a 
fracture of the right hand has not been received.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Kent v. Nicholson, 20 Vet. App. 1 (2006), established 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance). 

The Veteran submitted his current claim in August 2006.  The 
RO wrote to the Veteran in September 2006 and notified him of 
the evidence/information needed to substantiate his claim and 
establish service connection for residuals of a fracture of 
the right hand.  He was told what VA would do in the 
development of his claim and what he should do to support his 
contentions.  The Veteran was specifically informed that he 
needed to submit new and material evidence for his claim for 
service connection for residuals of a fractured hand.  He was 
informed that new evidence means evidence submitted for the 
first time and material evidence is evidence that relates to 
an unestablished fact necessary to substantiate the claim.  
The letter identified the specific basis of the prior denial.  
The Veteran was informed that his claim was previously denied 
because the evidence failed to show findings of a disability 
as the result of a fractured hand.   

Therefore, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio, 16 Vet. App. at 187.  Additionally, the Veteran 
was told of the criteria used to award disability ratings and 
the criteria for assigning an effective, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Given that new and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
residuals of a fractured hand, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2009).  This 
is especially so given that the Board does not have 
jurisdiction to act further with respect to this claim, at 
least not until new and material evidence is received.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board 
notes that the RO had previously obtained service treatment 
records (STRs) and a May 1981 VA discharge summary.  After 
the Veteran filed his current claim the RO obtained VA 
outpatient treatment reports.  The Veteran has not alleged 
that there is any outstanding evidence that would support his 
contention that service connection for residuals of a right 
hand should be granted.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.

II.  New and Material Evidence

The Veteran originally filed a claim of entitlement to 
service connection for residuals of a fractured right hand in 
May 1981.  The claim was denied in a July 1981 rating 
decision.  Notice of the denial and of appellate rights was 
provided in July 1981.  The Veteran did not appeal the denial 
by submitting a timely Notice of Disagreement within one 
year.  The denial of his claims consequently became final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2009).  As a result, a 
claims of service connection for residuals of a fractured 
hand may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); See Evans, supra. 

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett, supra.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Barnett at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2009), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for residuals of a fractured right hand was denied 
in a July 1981 rating decision.  The evidence of record at 
the time of the July 1981 rating decision consisted of the 
Veteran's STRs and a May 1981 VA discharge summary.    

The Veteran STRs include a March 1971 radiographic report 
which revealed a fracture of the medial aspect of the 
articular surface of the head of the right fifth metacarpal 
with medial and distal displacement.  The Veteran's January 
1972 separation examination revealed a normal clinical 
evaluation of the Veteran's extremities.  

The May 1981 VA discharge summary was unrelated to findings 
related to the Veteran's right hand.  

The RO denied the claim in July 1981.  The RO determined that 
there was no evidence of residuals of a fracture of the right 
hand.  

The Veteran submitted an application to reopen his claim of 
service connection for residuals of a fracture of the right 
hand in August 2006.  The evidence received since the July 
1981 consists of VA outpatient treatment reports dated from 
October 2003 to September 2006 and two VA examination reports 
dated in December 2005.  

The medical evidence listed above is new in that it was not 
of record before; however, it is not material.  The VA 
outpatient treatment reports indicate that the Veteran 
underwent a magnetic resonance imaging (MRI) of the brain for 
a history of stroke involving right leg and right hand 
numbness.  The MRI revealed that minimal periventricular 
white matter degeneration was present.  Additionally, the 
Veteran reported tingling and numbness in the last three 
digits of the right hand in April 2004.  In this regard, the 
Board notes that he was assessed with ulnar neuropathy, which 
was found to be due to compression at the elbow based on an 
August 2003 electromyograph (EMG).  Consequently, although 
the records document reports of numbness and tingling of the 
right hand, the records attribute those symptoms to an 
etiology other than the Veteran's fracture in service.  

The December 2005 VA examination reports are new in that they 
were not of record before; however, they are not material.  
One of the reports is related to psychiatric findings.  The 
other examination report includes complaints of pain and 
weakness of the right hand and loss of strength with 
repetitive motion.  Right carpal tunnel [syndrome] was 
suspected.  However, the results of a nerve conduction and 
EMG report revealed ulnar neuropathy on the right and no 
evidence of carpal tunnel [syndrome].  Although the records 
document reports of pain, weakness and loss of strength of 
the right hand, those symptoms were attributed to ulnar 
neuropathy on the right and not to a history of fracture in 
the hand.  

As to the Veteran's own lay contentions, the record reflects 
that the Veteran has essentially reported that he broke his 
hand in service, and that he currently experiences symptoms 
such as pain and stiffness.  As to the in-service fracture, 
the Board notes that such injury was already known at the 
time of the last final denial.  Thus, his statements in that 
regard are cumulative of previously submitted evidence and 
not new.  

As to his self-report of current symptoms, the Board 
recognizes that he is competent to describe such 
symptomatology, and that his lay assertions could, in some 
instances, provide new and material evidence so as to reopen 
the claim.  However, in this instance, the Veteran's recent 
treatment records show that the symptoms in his right 
extremity have been repeatedly and consistently attributed to 
ulnar neuropathy, which has been found to be due to 
compression at the elbow.  While the Veteran may be competent 
to report symptoms, he is not necessarily competent to offer 
an opinion as to the underlying etiology of those symptoms, 
to include attributing them to his in-service fracture.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  As the symptoms reported by the 
Veteran have been consistently attributed by competent health 
care providers to a specific cause other than his in-service 
fracture, the Board finds that the Veteran's lay reports as 
to his symptoms do not constitute new and material evidence 
to warrant reopening of the claim.

In summary, the evidence submitted since the July 1981 rating 
decision falls short of raising a reasonable possibility of 
substantiating the claim.  To substantiate a claim of service 
connection, there must be a currently diagnosed disability 
and some nexus between the current disability and military 
service.  Without some new evidence tending to prove a nexus 
between residuals of a right hand disability and service, the 
claim cannot be reopened.  Thus, in the absence of new and 
material evidence in this case, the Veteran's claim is not 
reopened.


ORDER

The application to reopen a claim of entitlement to service 
connection for residuals of a fracture of the right hand is 
denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


